Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 1 of 83




            EXHIBIT 12
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 2 of 83
Amtrak Fleet Strategy




                                        Page 1 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 3 of 83
Amtrak Fleet Strategy




       Version List

            Version        Revision       Description                     Date

               1              A        First Revision                February 1, 2010
               2              A        Annual Reissue               February 18, 2011
               3              D        Annual Reissue               February 27, 2012
                                             - Draft
              3.1             A        Annual Reissue                March 29, 2012
                                             - Final




                                        Page 2 of 82
                  Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 4 of 83
Amtrak Fleet Strategy



       Table of Contents

       1.     Executive Summary.................................................................................................................................. 4
       2.     Introduction ............................................................................................................................................... 8
       3.     Fleet Strategy Process ........................................................................................................................... 10
       4.     Context for Amtrak’s Fleet Strategy .................................................................................................... 15
       5.     What are the Major Changes in the 2012 Strategy? ........................................................................ 20
       6.     Current Fleet Composition .................................................................................................................... 22
       7.     Current Fleet Issues................................................................................................................................ 24
       8.     Equipment Availability ........................................................................................................................... 26
       9.     Commercial and Useful Life of Equipment......................................................................................... 28
       10. Demand Profile for New Equipment.................................................................................................... 31
       11. Acquisition of Equipment by Amtrak’s State Partners ..................................................................... 32
       12. Funding of Fleet Acquisition ................................................................................................................. 33
       13. Current Programs ................................................................................................................................... 35
       14. Growth Modeling Cases ......................................................................................................................... 38
       15. Projected Fleet Acquisition ................................................................................................................... 39
       16. Acela and High Speed Train Sets......................................................................................................... 42
       17. Disposition of Retired Equipment ........................................................................................................ 45
       18. Limitations on Fleet Growth Possibilities ........................................................................................... 46
       19. Accelerated Development of True High Speed Service .................................................................... 48
       20. Single Level Cars on the NEC................................................................................................................ 49
       21. Deployment of Trainsets Versus Conventional Car-Based Consists ............................................... 50
       22. Diesel Multiple Units .............................................................................................................................. 51
       23. Long Term Goals for Car Design........................................................................................................... 53
       24. Further Updates ...................................................................................................................................... 54
       25. Summary.................................................................................................................................................. 55




                                                                           Page 3 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 5 of 83
Amtrak Fleet Strategy


          1. Executive Summary

          The heart of Amtrak’s ability to deliver competitive intercity rail transportation service is
          the fleet that we operate. The fleet affects customer perception, the willingness to use
          our product and services, product reliability, and the costs of maintenance and service
          delivery.

          As the national intercity passenger service provider, Amtrak relies on Federal support to
          maintain, operate and improve its services. While Amtrak covers approximately 85% of
          its annual operating costs from revenues, sustained capital support from federal and
          state sources is essential.

          The level of federal capital investment has never been sufficient. This problem
          constrains Amtrak’s ability to deliver the service our customers deserve and limits our
          ability to replace aging equipment. This report lays out a strategy for recapitalizing the
          entire fleet in the coming years. This approach provides a long term vision and strategy
          to provide new and attractive equipment and services for our customers.

          The need to commence fleet recapitalization is
          urgent. The average age of our equipment is just
          over 28 years. As that equipment has progressively
          aged, the demands on our maintenance
          organization have grown and service delivery has
          become more challenging and expensive. Aging Figure 1: P-42 Diesel locomotive
          components and a steadily higher level of hauling a long distance train
          obsolescence are growing problems, often
          compounded when parts suppliers exit the supply chain. Some equipment is not well
          suited to year-round service in cold climates. In addition, customers perceive an aged
          and tired fleet which has consequences for ridership and revenue that are best
          counteracted by the introduction of new equipment.

          The basic premise of this update of the Fleet Strategy is to represent the current
          thinking regarding existing fleet replacement in an expedited and condensed
          timeframe as is explained throughout this document. This report analyzes the
          equipment Amtrak needs to replace within the existing fleet capacity and manage the
          forecasted growth in network demand with a sampling of the current equipment being
          retained to accommodate the demand growth. It lays out a strategic approach to
          equipment acquisition and funding requirements that are necessary to meet the
          anticipated needs of our system. The assumptions that underpin this strategy are an
          extension of the 2011 Fleet Strategy in the three (3) major Amtrak business lines: 1.)
          the Northeast Corridor (NEC), 2.) Long Distance Services and 3.) State Corridors (both
          existing and new). This approach is consistent with the goals set by the Passenger Rail

                                              Page 4 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 6 of 83
Amtrak Fleet Strategy


          Investment and Improvement Act of 2008 (PRIIA), which reauthorized Amtrak and
          established new programs for the development of the intercity passenger railroad
          system within the United States. It is also consistent with the increases in demand
          Amtrak has seen in recent years. New equipment is a vital pre-requisite to the
          improved passenger rail service envisioned by PRIIA, and replacement equipment
          investments must be made if the service is to be both sustained and grown. Rebuilding
          aging equipment is always a temporary solution and does not save money in the long
          term. If passenger rail service is to be sustained and grown, equipment investment
          must be accepted as part of the process.

          This report will be maintained as a living document, to serve as the cornerstone of
          future planning. It will be updated regularly on the basis of the actions that are
          implemented and developments in the market to take account of internal initiatives,
          business case analyses and strategic service decisions in response to market
          developments. This update to the 2011 Fleet Strategy is the first step in a more robust
          process for fleet planning.

          Amtrak has defined lifing policies for all of its passenger
          equipment types within this report. There are two (2)
          main criteria of lifing to be defined. The first is Useful
          Life and the second is Commercial Life. Useful Life is a
          generic and somewhat arbitrary age-based definition of
          30 years for locomotives and 40 years for passenger
          cars. Useful Life does not take account of condition of
          the equipment or investments to extend its life. Figure 2: F-59 Diesel locomotive
          Commercial Life is a combination of a number of factors hauling superliner cars
          including: maintainability, availability, technical capability, customer acceptance and
          capital availability. Further details are noted in Section 9, “Commercial and Useful Life
          of Equipment.”

          These policies are based on a combination of operational, maintenance, customer
          environment and financial factors. These policies are the basis for a concrete strategy
          to introduce and replace equipment.

          The current fleet is comprised of:




                                               Page 5 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 7 of 83
Amtrak Fleet Strategy


          Table 1: Current Fleet Counts

                                                                                                    Peak
                                     Total Fleet         Active Fleet        Available Fleet
                                                                                                 Requirement
              Fleet Type                                                                          (Accumulated/
                                  (Including 3rd party  (Net of storage,      (Net of planned   planned consists at
                                         units)        wrecks, lease outs)     shop counts)      weekly/ seasonal
                                                                                                      peaks)
        Cars                                 1,988               1,553                1,326               1,156
        Locomotives                            442                 396                  328                 281
        Train Sets (25)
           - Cars                             182                  181                  154                 154
           - Locomotives                       46                   46                   37                  37
        Total                               2,658                2,176                1,845               1,628

          Based upon defined lifing policies, the Amtrak mission to replace the current fleet
          requires the following equipment purchases over the next 11 years:

                   70 electric locomotives (on order)
                   40 additional coaches to expand the existing high speed trainsets portfolio
                    along with 20 replacement and 22 additional high speed trainsets
                   825 single level cars (inclusive of the 130 Long Distance Single Level (LDSL)
                    car order)
                   508 bi-level cars (including Surfliner, Superliner and Parlor cars)
                   280 diesel locomotives
                   42 switcher locomotives

          Such a program will require several billion dollars of investment. Financial projections
          including pricing assumptions are noted in the “Government Audience Only” appendix
          as a subset of the Fleet Strategy.

          This will complete the first cycle of equipment replacement. After much discussion,
          and based on the current age of the fleet and projections for available funding, Amtrak
          has elected to revise the projections since last years report to expedite equipment
          acquisitions to enable more timely and much needed replacement of the fleet.

          Since the previous issue of this report, two (2) major contracts have been awarded for
          new equipment:

                   70 new electric locomotives to replace all of the AEM-7 and HHP-8
                    locomotives
                   130 new Long Distance Single Level (LDSL) cars to replace Heritage cars and
                    bolster capacity on long distance services


                                                   Page 6 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 8 of 83
Amtrak Fleet Strategy


          The remaining priority purchases envisioned for the fleet are as follows:

                   Adding 40 cars to existing Acela trainsets to increase seat capacity
                   Planning the next generation of high speed equipment
                   Replacement of approximately 145 Amfleet II cars (new single level car)
                   80 auto carrier cars
                   Evaluation of a multi-level corridor car to replace single level cars where
                    clearances permit
          Cars will be withdrawn as replacements arrive and retirement will be evaluated as
          service demand indicates during the transition period from old to new equipment.
          The capital costs associated with this program (through 2042) are significant and will
          be included in the “Government Audience Only” appendix to this Fleet Strategy. These
          projections include the cost of the equipment, project management expenses of large
          scale acquisition activity, modifications to the maintenance infrastructure to support
          new equipment and an adequate supply of spare parts.
          Follow on work to this report will include an investigation of the relative merits of
          traditional consists and fixed trainsets (as used by the Acela, the Cascades service and
          many foreign providers, as referenced and discussed further in Section 21).
          Additionally, a structured research and development process is required and will be
          implemented to ensure future fleet acquisition procurement decisions have sufficient
          data to support decisions on equipment procurement, including specifications.

          This strategy provides Amtrak with a flexible and adaptable approach to fleet
          management including the replacement of aging equipment and procurement of
          additional fleet units to meet the projected demand for our service.




                                             Page 7 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 9 of 83
Amtrak Fleet Strategy


          2. Introduction

          The Strategic Plan FY2011 – FY2015 imparts the vision of the company as: Amtrak is
          America’s first intercity travel choice for connections to and between the nation’s key
          metropolitan areas, providing customer-driven, safe, environmentally-sustainable,
          energy-efficient and inter-modally linked service to passengers, communities and
          partners. Through recognized organizational excellence, Amtrak’s diverse and talented
          team will lead the development and growth of the high-speed and intercity passenger
          rail system in North America.

          Additionally, the “Transportation, Housing and Urban Development and Related
          Agencies Appropriation Act, 2012” mandated the delivery of a fleet strategy that not
          only covers the immediate issues to be dealt with in the next few years but also puts
          together a solid plan to address fleet issues and align our planned procurements with
          market demand.

          In the first publications of the Fleet Strategy, Amtrak’s
          executive team defined a strategic vision for the fleet to
          determine what was needed and the necessary changes
          those needs would entail. This vision affected both
          acquisition methodology and projected equipment
          requirements. This report integrates that guidance with
          pre-existing planning efforts.      The details of the
          development process are provided in Section 3.             Figure 3: P32 Dual mode
                                                                     locomotive
          The strategy contained herein is designed to cover not only equipment needs for the
          coming years but also Amtrak’s equipment acquisition planning strategy and process.
          The goal of this process is to meet the needs of our current customers and inspire new
          customers to use our services.

          The Office of Inspector General (OIG) recently briefed Amtrak management on the
          results of its evaluation of the original Fleet Strategy, which was issued in February
          2010. The evaluation identified a number of opportunities to strengthen the fleet
          planning process in order to generate more precise estimates of fleet requirements.
          The OIG issued their formal report March 31, 2011.

          Based on a review of the OIG’s findings, management’s assessment is that the OIG’s
          evaluation was undertaken in a thorough and disciplined manner and that the results
          will help us to improve the next updates of the fleet strategy. We have made
          adjustments to this fleet strategy update to further address the OIG’s
          recommendations. We plan to incorporate other recommendations throughout the on-



                                             Page 8 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 10 of 83
Amtrak Fleet Strategy


          going fleet strategy updates process. In other cases, additional analysis and discussion
          is needed regarding the approaches recommended by the OIG.

          Our approach is consistent with Amtrak’s fleet planning strategy, which is to provide
          annual updates that are increasingly more disciplined and precise. We will continue to
          work with the OIG to ensure that its insights are incorporated into the next edition of
          the Fleet Strategy and the strategy is updated as appropriate.




                                            Page 9 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 11 of 83
Amtrak Fleet Strategy


          3. Fleet Strategy Process

          The fleet planning process is designed to shape the fleet so that it delivers the services
          customers want, meets the strategic requirements of the business regarding
          sustainability, enhances the product we offer to our customers and identifies the
          funding requirements to meet these goals.

          At the heart of the planning process are two (2) key requirements. First is our estimate
          (obtained through demand modeling) of the seat requirements over the life of the
          rolling stock. Second is our assessment of equipment life. When these requirements
          are overlaid on the existing fleet and its retirement profile, we can generate a new level
          of equipment demand over time. Amtrak has identified the proposed commercial life
          for each equipment type discussed in Section 9, “Commercial and Useful Life of
          Equipment.”

          Section 9 shows the age profile of the existing
          fleet, which is undesirably high. Based on the
          current fleet size and the lifing policy, significant
          numbers of the fleet are in need of replacement.

          Analysis of the demand for new and existing
          routes is ongoing and depends on a number of
          factors. The analysis to date has therefore been
                                                             Figure 4: Cab Car used for push-pull
          undertaken on the basis of a conservative estimate operations
          of 2% secular growth on the existing system.

          Amtrak continues to evaluate the future demand across the entire route network. This
          analysis is based on current trends being experienced, potential changes in travel
          patterns that may result from outside influences and the impacts that changes in
          service offerings may provide.

          The analysis will inform planning for fleet requirements. In the meantime, the fleet
          strategy perpetuates the assumptions from the previous year of 2% ridership growth.
          Amtrak believes that this assumption is conservative. Below is a table outlining the
          ridership growth over the past five (5) years and it can be seen that the 2% figure has
          been exceeded with an average of 4.5 per annum, even when the FY2009 ridership
          drop at the worst of the economic slump) is factored in. Over the long term, however,
          2% per annum adds up to substantial growth and requires considerable additional
          equipment, above and beyond that required simply to replace the existing fleet.




                                             Page 10 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 12 of 83
Amtrak Fleet Strategy


          Table 2: Amtrak Ridership Growth FY2006-FY2011

           Fiscal            NEC SPINE      State & Other Corridors      Long Distance         Total Amtrak
            Year        Ridership Growth Ridership Growth             Ridership Growth     Ridership Growth
           FY 06           9.43                 11.14                    3.73                24.31
           FY 07          10.04       6.40%     11.99       7.62%        3.82      2.36%     25.85       6.34%
            FY08          10.90       8.60%     13.65      13.80%        4.17      9.19%     28.72      11.10%
            FY09           9.95      -8.73%     13.02      -4.59%        4.20      0.68%     27.17       -5.40%
            FY10          10.38       4.32%     13.87       6.49%        4.47      6.58%     28.72       5.70%
            FY11          10.90       5.06%     14.77       6.48%        4.52      1.05%     30.19       5.12%
         * millions of passengers
          As noted elsewhere in this report, the conservatism of this projection has been
          criticized. As the identified core procurement capabilities are established, it will be a
          relatively easy matter to increase the size of procurements if demand requires and
          appropriate funding can be found. For the short term, demand growth will be managed
          by retaining a portion of the fleet that is currently in service.

          Whatever the level of growth, the effect of variations will not really affect fleet
          composition for 10 - 15 years. The existing age profile of the fleet and the need for new
          equipment means that the early years will be consumed largely in fleet replacement,
          rather than long-term capacity growth. The strategy will naturally be adjusted as
          circumstances require.

          These assumptions are based on experience with the costs of major procurement
          programs, data on the equipment costs from previous and current acquisitions and
          current commuter equipment prices. As Amtrak’s acquisition programs develop, they
          will become a data source for future versions of this strategy.

          Assumptions: The following assumptions have been used to define fleet requirements.
          They are broken down into the following categories:

           Age: Amtrak has defined the commercial life assumptions for each equipment type
            (see Section 9).

           Equipment Requirements: A baseline requirement for the replacement of the
            existing fleet has been included. It has been assumed that new equipment will
            deliver capacity at the same level as the present fleet. There are a number of
            limitations to this assumption, which could cause variations in future procurement
            runs.

           Americans with Disabilities Act (ADA) Compliance: New equipment will have to be
            fully compliant with the requirements of ADA. This is likely to reduce the seating
            capacity of new cars. The actual reduction in seating capacity is under review; fleet

                                                  Page 11 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 13 of 83
Amtrak Fleet Strategy


              size requirements may rise, but it is also possible that new interior configurations
              could mitigate capacity losses.

           Maintenance methodology and operational spares: New equipment could bring a
            change in maintenance philosophy and assumptions about spare equipment
            requirements to meet overhaul, running maintenance and operational spare needs.
            If a more efficient model is adopted, greater equipment availability will reduce the
            number of cars required. No data is presently available to justify such a reduction
            but it remains under investigation.

           Attrition: Throughout the course of the life of an equipment type, accidents will occur
            that will remove cars and engines from service. At any given time, some percentage
            of the fleet will not be available. Some wrecked or damaged equipment will be
            beyond economical repair. Therefore, a margin must be included to allow service
            needs to be met over the full life of the fleet.

           Composition: This strategy assumes new single level cars will replace existing single
            level cars, and bi-level cars will require bi-level replacements, with the exception of
            Midwest service, where bi-level equipment is planned to replace single-level
            equipment, as discussed further in Section 15. The potential for multi-level type
            equipment on the NEC is discussed in Section 20.

           Level of analysis: Equipment needs have been analyzed from a strategic perspective.
            Fleet sizes, annual acquisition rates, costs of equipment and the associated spares
            and infrastructure have been modeled, but sub-classes (diners, sleepers, coaches,
            baggage cars, etc.) have not.

           Pricing: Financial projections including pricing assumptions are noted in the
            “Government Audience Only” appendix as a subset of the Fleet Strategy.

           Associated costs: are assumed to include:

                           Project Management costs at 5% of equipment cost
                           Capital spares and initial spares cost at 10% of equipment cost
                           Maintenance facility upgrades and training total 10% of equipment
                            cost
           Facility costs: Incremental costs associated with the introduction of new equipment
            into existing facilities. These upgrades are an integral part of the equipment
            acquisition. They do not include new facility construction nor do they cover state of
            good repair needs at existing facilities, or any other infrastructure costs.



                                            Page 12 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 14 of 83
Amtrak Fleet Strategy


           Delivery Rate: The delivery rate of new equipment has been tailored to meet a
            number of requirements, foremost among them the backlog of aging equipment
            and the desire to develop a smooth annual procurement stream. Other courses of
            action may stress the supplier base, Amtrak’s maintenance and operating forces,
            and our likely funding sources, and would ensure that we face the same problem
            with block obsolescence in the future. This will require a number of cars to be
            operated for a period well beyond their commercial life. However, the cars can be
            sustained in service in order to allow a more sustainable approach to be
            implemented. This approach is feasible for both single and bi-level car types;
            locomotive procurements will, however, be more sporadic, because of the smaller
            fleet size. In these cases, the focus is on ensuring the programs are of sufficient size
            to get value for money from the supplier base and provide a fleet that is sufficiently
            common to allow it to be maintained and sustained on an affordable basis.

           Build Rate: This strategy models a build rate of
            100 single level and 100 bi-level cars to be
            placed into service each year over seven (7) and
            five (5) year periods – respectively. It is
            estimated that the previous edition’s proposed
            level loading of 65 and 35 cars per year was
            inadequate to spur the interest of the supplier
            base and extended the in-servicing time far too
            long to meet Amtrak’s needs for fleet Figure 5: Amfleet I Coach
            replacement.

           Overhaul Cost Assumptions: In planning the commercial life of the equipment, it is
            assumed that sufficient investment is made in the equipment throughout its life for
            it to retain commercial value. This investment is a combination of rehabilitation and
            enhancement of the passenger environment and investment in the equipment
            systems through periodic overhauls. These costs are separate from the scheduled
            maintenance activities that are necessary to keep the equipment in service on a
            daily basis. These investments have been planned at intervals throughout the
            equipment life and the scope and cost of each element are dependent on the area
            of the equipment involved and the frequency planned (e.g. the interior gets a minor
            refresh at the shorter interval and a more substantial upgrade at approximately mid-
            life). Overhaul investments are not included in the cost estimates in this plan, are
            included in the capital plan and will be incurred on the existing fleet units until
            replaced.

              The average cost of overhaul by fleet type is noted in the table below:



                                             Page 13 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 15 of 83
Amtrak Fleet Strategy


          Table 3: Average Overhaul Costs
                                      Average costs for overhaul in FY2012 dollars:

                        Single Level Cars                  $375K
                        Bi-Level Cars                      $480K

                        Electric Locomotives               $700K
                        Diesel Locomotives *               $102K

                        High Speed Trainsets     $10.0M / trainset

                        * Life Cycle Preventive Maintenance (LCPM) - cost noted
                        does not include monthly service agreement charges of
                        $3,500. / month / locomotive

           Scalability: In the first two editions of the Fleet Strategy, reference was made to
            scalability of the acquisition programs. It is important to note that this strategy has
            considerable scope for scalability. Given that Amtrak has commenced several
            significant acquisition programs, the option to scale the procurements is
            considerably easier to achieve. If growth is above projections, two options are
            available. In the short term, the retirement rate of existing equipment can be
            reduced. In the longer term, additional orders can be added through options and
            new acquisitions. Increasing the number of cars is largely a function of funding.
            Conversely, if growth does not meet projections, the rate of retirements can be
            increased while progressively scaling back the new equipment needs over the longer
            term.

          The fleet planning process will be fluid, and this document will be updated to reflect its
          evolution. As service parameters and resulting demand levels are analyzed in support
          of procurement business cases, the fleet strategy will be updated to reflect those
          changes and, as the future requirements are modeled and our conversations with the
          states regarding their needs take shape, the impact on the acquisition process will be
          determined and revised. By adopting this approach, changes in demand can be
          accommodated through expansion of existing acquisition programs and revision of
          planned upcoming programs.

          As the organization evolves its acquisition strategies, the key determinant will be the
          availability and consistency of funding to meet our procurement needs.

          The role of the Fleet Strategy positions in Finance, provide dedicated, full time
          monitoring of fleet related implementations and changes in service strategies in order
          to constantly review and modify the overall Fleet Strategy. Although annual updates
          will be published, Amtrak is committed to continuous processes to guide and react to
          changes throughout the year.


                                                Page 14 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 16 of 83
Amtrak Fleet Strategy


          4. Context for Amtrak’s Fleet Strategy

          Amtrak has built its fleet strategy on a thorough understanding of the intercity
          passenger rail business, a flexible but conservative view of its growth prospects, and a
          clear vision of Amtrak’s role: to build U.S. intercity passenger rail on the foundation of
          rail’s inherent advantages as a greener and safer form of travel. To that end, this
          strategy has also been designed to support development of a collaborative future
          vision, in partnership with the FRA and states, to address a national agenda for
          dramatically expanding intercity passenger rail.

          Market Context

          Amtrak’s business includes three (3) major categories of service: 1.) Northeast Corridor
          (NEC), 2.) Long Distance and 3.) State Supported/Short Distance Corridor services. For
          each service, three (3) potential “growth options” were considered:

                   Baseline growth associated with increased demand for existing services.
                   Incremental growth from market demand stimulated by substantial service
                    improvements due to new investment in rail infrastructure.
                   Externally driven growth due to a “seismic” change in demand – such as
                    dramatically increased gasoline prices or collapse of a competing travel
                    mode – that generates dramatic increases in demand.
          This fleet strategy is scaled to resource baseline needs, but is also designed to allow
          scalable procurement growth to respond to higher demand levels. Amtrak presently
          operates intercity service across the United States, and is in some places a contract
          commuter rail operator. The current intercity passenger route map is included below:




                                        Figure 6: Amtrak Route Network



                                            Page 15 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 17 of 83
Amtrak Fleet Strategy


          The service provided is a combination of corridor and long distance services. Corridor
          routes generally serve highly traveled areas and offer multiple daily frequencies. Long
          distance services connect multiple regions on a daily or tri-weekly schedule. (Section 3
          has a more detailed analysis of current and projected demand). The fleet strategy must
          support the delivery of these services in a manner that satisfies our customers.

          Northeast Corridor (NEC)

          The NEC is Amtrak’s largest revenue generating business line with 52 percent of all
          Amtrak ticket revenues and its second largest ridership generating business line. For
          the purposes of this report, the “NEC” includes the main line linking Boston,
          Massachusetts to Washington, D.C., as well as connecting state supported/other
          corridors from Massachusetts to Virginia over which Northeast Regional service
          operates.

          The combination of Acela Express and Northeast Regional trains provides a product to
          a broad range of customers for both business and leisure travel. Traffic in this region
          has grown strongly in recent years as Amtrak has offered competitive city center trip
          times and improvements in reliability that compare favorably to other transportation
          options. In some places, both the infrastructure and the equipment are now operating
          at their capacity, particularly during peak demand periods.

          The NEC still has capacity to support limited growth
          in ridership in some specific services in some
          frequencies. It is, however, clear that infrastructure
          capacity will begin to limit growth within a decade,
          and that infrastructure upgrades will be needed to
          support the additional demand. The NEC as a
          travel market has begun to mature and under
          current service and trip time conditions demand is       Figure 7: Acela is the premium northeast
          conservatively projected to grow at an average           corridor service
          annual rate of two (2) percent in this strategy.

          With investment in infrastructure upgrades, it will be possible to effect trip time
          reductions that will significantly increase ridership. Such infrastructure changes will
          require significant Federal, state or other funding, take a number of years to complete,
          require the agreement of multiple parties and detailed environmental assessments.
          With significant Federal funding now available for high speed and intercity passenger
          rail corridor development and a Federal commitment to achieve a state of good repair
          expressed through the Passenger Rail Investment and Improvement Act of 2008
          (PRIIA), the work to advance the development of the NEC has begun. Once these
          upgrades are in place, annual growth rates of five (5) percent or higher are feasible.


                                             Page 16 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 18 of 83
Amtrak Fleet Strategy


          Annual growth rates of two (2) to five (5) percent – which equate over 20 years to total
          growth in the range of 49 to 165 percent – assume that the general market context for
          the intercity system remains constant. If there were to be a significant change in one
          of more market drivers, such the cost of oil, this could have a fundamental impact on
          total demand and market share for rail. While the level of change is speculative, the
          approach to rail fleet and infrastructure should be flexible enough to respond to such
          changes.

          Long Distance Services

          In recent years, Amtrak’s Long Distance services
          – those operating more than 750 miles and
          often overnight – have grown around two (2)
          percent annually.       This gradual increase in
          demand can be satisfied through the progressive
          replacement of equipment and lengthening of
                                                              Figure 8: Viewliner sleeper car as used on long
          existing train consists.                            distance services

          Current Federal funding for Amtrak’s long distance services, as authorized by PRIIA,
          does not support significant service increases. Consequently, only the secular growth is
          presently envisioned for these services. Such a growth model could be altered if the
          funding to support it were available.

          If Amtrak decides to expand long distance service, the fleet strategy will be adjusted to
          reflect the greater equipment need. As with the NEC, a major change in transportation
          patterns driven by external factors could result in a significant change in the demand
          for long distance trains. In that case, the fleet planning process is designed to
          accommodate such growth as it occurs.

          Despite the secular growth scenario anticipated for Long Distance service, the fact that
          this existing fleet of both single level and bi-level equipment is scheduled for
          replacement with a new generation of conventional rolling stock creates an opportunity
          to advance a fleet acquisition strategy for conventional equipment for both state
          supported corridors and the NEC. The next generation of single and multi-level
          passenger coaches and café cars is being designed to meet the needs of corridors and
          Long Distance service. Amtrak continues to evaluate the need and viability of multi-
          level equipment and future updates of this strategy will reflect those learning’s and
          decisions.




                                            Page 17 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 19 of 83
Amtrak Fleet Strategy


          State-Supported/Other Corridors

          Amtrak’s State-Supported and Short Distance Corridors combined have the highest
          ridership of the three (3) business lines. Ridership growth in recent years has been
          strong across the state corridors and is anticipated to continue to be so. Without any
          change in service patterns or infrastructure, the 2% per annum growth rate is
          considered a reasonable estimate for the routes that Amtrak currently operates.

          In light of existing state commitments to build and expand on these services, additional
          route and service improvements are likely. These improvements will include additional
          services on current routes as well as development of new corridors, recent approvals of
          higher speed routes in Michigan and increased high speed interest by the Illinois
          Department of Transportation. Nearly all of the proposed initiatives will require support
          through the PRIIA-authorized capital grant programs.

          Amtrak is working to continue a close and
          collaborative relationship with its state partners to
          develop these services. As new or improved
          services are funded and introduced in the coming
          years, our fleet strategy will be adjusted to
          incorporate new services and service growth on
          top of the baseline fleet requirements.

          Additionally, as with Amtrak’s other business Figure 9: The Cascades service is the
          lines, major changes in transportation patterns product of a partnership between
          driven by external factors could result in a Washington State DOT and Amtrak
          significant change in demand for corridor services and the fleet planning process set
          forth here is designed to accommodate such growth as it occurs.

          Growth Strategy

          The market context makes clear that Amtrak can reasonably and conservatively expect
          a baseline annual growth in demand of at least 2%. The strategy will be updated to
          capitalize in a fiscally prudent way on changes in market demand.

          To that end, the strategy is designed around the secular growth case, which
          incorporates the demand for new equipment as well as replacement equipment. The
          need to replace is a result of years of underinvestment, which have left a substantial
          backlog of aging equipment. Addressing this backlog creates an opportunity to replace
          the fleet in a measured but expeditious acquisition process.

          Amtrak has already begun three (3) major equipment acquisition programs. New
          equipment acquisitions are now being executed by project teams lead by Project Team

                                             Page 18 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 20 of 83
Amtrak Fleet Strategy


          Leaders to manage the entire end-to-end procurement process including the facility
          modification needs. This oversight is in place and is functioning with the builds of the
          electric locomotives, the long distance single level cars and for the proposed cars for
          the Acela services. This same methodology will be utilized for the procurement of every
          type of equipment in this strategy.




                                           Page 19 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 21 of 83
Amtrak Fleet Strategy


          5. What are the Major Changes in the 2012 Strategy?

          The fleet strategy has been updated throughout to reflect the current state of the fleet,
          programs that are underway and changes in the larger business environment. This is a
          summary of the major changes that have taken place in the last year and their impacts
          on the fleet strategy.

                 Two (2) major acquisition contracts have been awarded.

                        o Siemens Transportation was awarded a contract for 70 new electric
                          locomotives.      These locomotives will replace all of the electric
                          locomotives in service on the NEC. A test locomotive is due for delivery in
                          the fall of 2013, with service delivery beginning the following year.

                        o CAF USA was awarded a contract for 130 Long Distance Single level
                          (LDSL) cars. Delivery is expected to begin September 2013 with the
                          majority of the new cars being placed in service throughout 2014. The
                          new cars will replace the single level Heritage cars and bolster capacity
                          on the single level long distance fleet.

                 Amtrak is heavily committed to the work of the PRIIA Section 305 Next
                  Generation Equipment Committee (NGEC). This process, which has been a
                  partnership between Amtrak, the states, the FRA and industry participants, has
                  generated specifications for new corridor equipment including a multi-level car,
                  a single level car and a high speed diesel locomotive. Amtrak will use these
                  specifications in coming rounds of equipment procurement. The strategy has
                  also been updated to reflect the possible introduction of multi-level cars to
                  corridor service to replace single level cars, where practicable.

                 Amtrak has issued a major strategy for NEC service development. This strategy
                  has long term goals for higher speed service and provides options for service
                  development. These strategies are reflected in this update to the Fleet Strategy.
                  In addition, options previously identified for Acela capacity growth have been
                  analyzed and a stair-step plan is now underway. This includes additional
                  capacity for the existing trainsets, additional trainsets to increase frequency of
                  service and the eventual replacement of the existing trainsets. Amtrak will
                  continue to review and update service plans as new information on passenger
                  demand both on and off of the NEC.

                 The review of capacity growth for Acela services was completed and provides
                  rationale for the addition of two (2) business class cars to each existing trainset.



                                               Page 20 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 22 of 83
Amtrak Fleet Strategy


                  The original equipment is projected to be retired in the FY2025 - 2026
                  timeframe.

                 A number of equipment has been returned to service. Funding provided under
                  the 2009 ARRA program has allowed stored Amfleet I cars to be returned to
                  service, providing much-needed capacity on the NEC. Additionally, 15 P-40
                  diesel locomotives and 20 Superliner cars have been refurbished and returned
                  to service.

                 Some adjustments have been made to delivery dates and sequencing of
                  equipment replacement since the last version. These include:

                        o Amfleet II replacement is now included in the single-level car
                          replacement grouping along with the Amfleet I cars.

                        o Increase in delivery rates and numbers for diesel locomotives

                        o Adjustment of delivery programs based on current expectations on the
                          acquisition process lead times

                        o All dates are now referenced to fiscal rather than calendar years, to align
                          with the other planning documents




                                               Page 21 of 82
                 Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 23 of 83
Amtrak Fleet Strategy


          6. Current Fleet Composition

          Amtrak has not acquired any new equipment since 2002.
          The entire fleet is generally quite old, which creates numerous financial, marketing, and
          operating challenges. The age profiles of the existing fleet are as follows:

          Table 4: Amtrak Passenger Car Portfolio

           Amtrak Passenger Car Fleet - Age
                                                     Active Units   Year Started                         Average
           Equipment Type                             12/1/2011      in Service      Age in 2012          Mileage
                                                                                                                       (a)
           Amfleet I                                     473        1974 to 1977     35 - 38 Years       4,125,000
                                                                                                                       (b)
           Cab Cars / NPCU                                39            1969           43 Years          2,980,000
           Horizon                                        95        1988 to 1990     22 - 24 Years       2,750,000
                     (c)
           Surfliner                                      49        2000 to 2002     10 - 12 Years       1,580,000
           California Cars                                78         1995 -1996      17 - 18 Years       1,875,000
                                                                                                                       (d)
           North Carolina Cars                            12           1950s          60+ Years           675,000
           Amfleet II                                    145        1980 to 1981     31 - 32 Years       5,640,000
                                                                                                                       (e)
           Heritage                                       99        1948 to 1956     56 - 64 Years       5,000,000
           Viewliner / LDSL                               51        1995 to 1996     16 - 17 Years       3,065,000
                                                                                                                       (f)
           Superliner (I & II)                           428        1979 - 1996      16 - 33 Years       4,880,000
           Auto Carrier                                   80            2005            7 Years          1,160,000
           Other (2 wheel cars / 2 track insp. / 1
           training)                                      4          Unknown           Unknown              N/A
           Total                                        1,553
           (a)
               Average Amfleet I mileage lower than previous report due to the return to service of 55 cars formerly
           in storage for 5+ years
           (b)
               Cab Car average mileage = 1,800,000 Mileage since inception of Amtrak data systems in 1970's;
           estimates not available for prior period
                NPCU average mileage = 3,900,000
           (c)
               Includes cars owned by Amtrak (39) and California (10)
           (d)
               Mileage since last major overhaul, approximately 1995
           (e)
               Mileage since inception of Amtrak data systems in 1970's; estimates not available for prior period
           (f)
               Average Superliner I mileage = 5,995,000 and Superliner II average mileage = 3,410,000




                                                     Page 22 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 24 of 83
Amtrak Fleet Strategy


          Table 5: Amtrak Locomotive Portfolio

           Locomotive Fleet Portfolio - Age
                                                    Active Units    Year Started                     Average
           Equipment Type                            12/1/2011       in Service     Age in 2012       Mileage
           P32                                           17             1991           21 Years      1,985,000
           P32DM                                         17         1995 to 1998    14 - 17 Years    1,630,000
           P40                                           15             1993           19 Years      2,035,000
           P42                                          196         1996 to 2001    11 - 16 Years    2,250,000
           F59PHI                                        21             1998           14 Years      1,580,000
           AEM-7                                         47         1980 to 1988    24 - 32 Years    3,915,000
           HHP-8                                         15         1999 to 2001    11 - 13 Years    1,095,000
           Califonia Diesels *                           17         1991 - 1994     18 - 21 Years    1,650,000
           North Carolina Diesels *                       6         1988 to 1998    14 - 24 Years     267,000
           Switchers                                     45         1950 - 2010      2 - 62 Years       N/A
           Total                                        396
           * Note: California and North Carolina diesel locomotives are not Amtrak owned.

          Table 6: High Speed Trainsets Portfolio

           Train Sets Portfolio - Age
                                                    Active Sets Year Started                         Average
           Equipment Type                            12/1/2011       in Service       Age in 2012     Mileage
           Acela                                         20 *       1999 to 2000     12 - 13 Years   1,620,000
           Northwest Service                              5             1999           13 Years      1,920,000
           * 20 sets = 40 power cars; 120 trailer cars plus one (1) non-revenue track geometry car


          For an illustrated summary, Attachment 3 identifies the types of equipment in service.
          It should be noted that within each type, there are sub-types of car configuration to
          meet various service needs. These include coach and business class cars, sleepers,
          food service, etc. and reflect the different requirements of the routes on which they are
          operated.

          The lack of consistent capital funding has been detrimental to development of the
          intercity passenger car supply market in this country. The periods of inactivity have
          likewise affected Amtrak’s core capabilities to manage equipment acquisitions, as
          there is little continuity of experience.




                                                    Page 23 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 25 of 83
Amtrak Fleet Strategy


          7. Current Fleet Issues

          Amtrak faces two (2) major fleet issues at present. These are:
          1. Age Profile –
                The average age of the Amtrak fleet is
                 just over 28 years. Several car types have
                 exceeded their commercial life and are in
                 need of replacement. Many more are
                 approaching the point where they will
                 require replacement. Because we intend
                 to aggressively pursue new equipment Figure 10: Amfleet II Coach, primarily used
                                                              on long distance services
                 procurement      in     more     significant
                 quantities, there will be a requirement to sustain aging equipment in service as
                 the replacement process begins. Amtrak has the ability to achieve this by
                 sustaining the current fleet during the transition and beyond to accommodate
                 growth by selectively retaining the most serviceable equipment from the
                 existing fleet.
          2. Capacity –
                Amtrak’s core services have seen significant ridership growth while the state
                 supported services have also seen both substantial ridership growth and
                 increases in service levels. In the short term, these needs have been met by
                 returning stored and wreck/damaged equipment to service. Ridership on
                 Amtrak’s core services is expected to increase with current service patterns, and
                 would grow even more with increased service.

                Growth in demand for service is already apparent.
                 Consequently, we will need to expand capacity as
                 we replace equipment. Whether this is addressed
                 through a “cascade” mechanism or whether new
                 equipment will be allocated to new or growth
                 services is a decision to be made at the time, based
                 on service demands, the equipment support and
                 use considerations and the funding sources (and Figure 11:     HHP-8 electric locomotive
                 volumes) that are being utilized to deliver the services.

                Reliability of the electric locomotive fleet remains a critical issue for NEC
                 service. The three (3) types of locomotive in service (AEM-7 DC, AEM-7 AC
                 and HHP-8) all have reliability issues. However, with the incoming delivery of the
                 70 new electric locomotives beginning in FY2013, a plan is now place to create


                                            Page 24 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 26 of 83
Amtrak Fleet Strategy


                  a single homogenous fleet of modern electric locomotives. This will displace the
                  existing locomotives, including the HHP-8s which are relatively new. Various
                  alternatives, including the retention of a reserve fleet, are under consideration.




                                             Page 25 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 27 of 83
Amtrak Fleet Strategy


          8. Equipment Availability

          Amtrak has made significant improvements in the availability of its fleet over the past
          five (5) years. This was accomplished with the significant infusion of stimulus capital
          used to return wrecked and out-of-service equipment to a ready and available status.
          Maintenance procedures - including overhauls fueled by stimulus and preventative
          maintenance - have been more consistently scheduled and executed to maintain the
          fleet’s availability. These improvements have been accomplished despite a continually
          aging fleet.

          For FY2009, Amtrak projected that 83.0% of its active car and locomotive fleet would
          be available for service at peak times, with the remainder of the fleet being shopped for
          preventative maintenance, repair or overhaul work. The actual fleet availability
          numbers were returned at an improved 86.7% for FY2009 with further increases shown
          in FY2010 to 87.9%, and with a percentage of fleet availability shown in FY2011 at
          87.0%.

          Projections for the fleet availability for FY2012 and beyond also reflect improvements
          and along with new and replacement equipment being installed, will increase the fleet
          availability to better than +89% over the next five (5) years through FY2016.
          Table 7: Fleet Availability

                                        FY09     FY10     FY11     FY12   FY13     FY14 FY15       FY16
           Fleet Type                           Actuals            Goal           Future Targets
           Cars                         87.2%   88.5%     87.7%   89.0%   89.3%   89.5% 89.8%      90.0%
           Diesel Locomotives           87.2%   87.8%     86.0%   87.0%   87.4%   87.5% 87.5%      87.6%
           Electric Locomotives         75.7%   76.2%     76.2%   77.0%   77.3%   78.0% 78.7%      79.4%
           Total Fleet                  86.7%   87.9%     87.0%   88.3%   88.5%   88.8% 89.0%      89.2%

          Attachment 1 is the table which depicts the full fleet equipment availability counts
          projected for FY2012 – FY2017.

          Operational Definitions for Attachment 1 (Fleet Counts and Availability FY2012 –
          FY2017) are as follows:

          Amtrak Pool - All units currently in passenger service (on trains, in protection pool, in
          shop) owned, leased or in the control and use determination of Amtrak.

          Active - All units available and deemed able to be placed in passenger service




                                                 Page 26 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 28 of 83
Amtrak Fleet Strategy


          Planned Shop - Projected units scheduled for preventive maintenance plus a projected
          percentage of bad order and repair units. Projected bad order and projected repairs are
          based on historical equipment maintenance data.

          Planned Availability - Active fleet minus Planned Shop. Projected real-world availability.




                                             Page 27 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 29 of 83
Amtrak Fleet Strategy


          9. Commercial and Useful Life of Equipment

          When determining the “lifing” policy for equipment, there are two (2) main criteria to be
          defined. The first is Useful Life and the second is Commercial Life. Useful Life is a
          generic and somewhat arbitrary age-based definition of 30 years for locomotives and
          40 years for passenger cars. It does not take account of condition of the equipment or
          investments to extend its life. Amtrak reports on the percentage of its equipment that
          is beyond its useful life as part of State of Good Repair (SOGR).

          Commercial Life is a combination of a number of factors. The main elements are as
          follows:

           Maintainability – equipment condition; ability to support equipment components,
            based on obsolescence, cost in manpower, support infrastructure and parts
            consumption necessary to maintain the equipment; the reliability experienced in
            service with associated impact on service delivery.

           Availability – number of cars and locomotives available to support demand
            requirements.

           Technical capability – ability to meet the requirements of the service.

           Customer acceptance – the willingness of customers to pay to ride the equipment
            and the impact on ridership or revenue that can be achieved by changing equipment
            types.

           Capital availability – capability of the organization to fund the capital investment
            required to provide replacement equipment

          The combination of these factors will result in a proposed commercial life for
          equipment. This is usually a shorter term than the useful life. Discussions within
          Amtrak have resulted in the following proposed commercial equipment lives:

                   Single Level Coaches –       30 years
                   Bi-Level Coaches –           30 years
                   Tier I Trainsets –           25 years
                   Tier II Trainsets –          20 years
                   Electric Locomotives –       25 years
                   Diesel Locomotives –         20 years



                                             Page 28 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 30 of 83
Amtrak Fleet Strategy


          The purpose of defining commercial life is to provide a basis for equipment planning
          decisions. Equipment will not be automatically replaced when it reaches the end of its
          commercial life. The choice of time to replace equipment will be dependent on the
          condition of the equipment and its performance against requirements at the time.
          Poorly performing equipment may be withdrawn before the end of its commercial life.
          Other equipment may be used beyond commercial life, if its inherent capabilities
          justify, or if other constraints limit procurement options. From a strategic perspective,
          the commercial life allows the organization to define a long term strategy for
          equipment replacement and the consequences of investment in equipment for the
          business as a whole.

          Amtrak plans to introduce new equipment at both a higher volume and in a more
          compressed time frame than has been previously outlined. With changes in
          manufacturing demand for rail equipment, the overall downturn in the economy, a
          faster pace of acquisition is now recommended in order to increase the number of units
          manufactured each year.

          We will therefore have to accept that a significant quantity of equipment will continue
          to be operated beyond its commercial life during the transition through the timing of
          replacement. This is an acceptable transitional situation for the following reasons:

                   The condition of the fleet is relatively good
                   The maintenance and spares capabilities remain in place to allow ongoing
                    operation
                   The most pressing replacement requirements are already being addressed
                   A carefully planned and managed progressive replacement program is now
                    in place
          The previous version of this strategy prompted debate about the equipment lifing
          policy. It was suggested that the approach was too aggressive in determining a value
          for equipment life that some felt was too short. In order to address this point, modeling
          was undertaken of the life cycle costs of equipment maintenance. This was based on a
          gradual escalation of running maintenance costs as the equipment ages, combined
          with periodic investments to keep it attractive and in good running order. Also included
          were equipment depreciation costs and replacement opportunities.

          We concluded that a life of 25 - 30 years for a passenger car was justified, based on
          the maintenance regime alone. The point has been made that a stainless steel body
          shell can last almost indefinitely. While this is true, it does not address the major life
          cycle cost drivers (the systems fitted to the train and the fixtures and fittings) none of
          which are as long lived as the shell.


                                             Page 29 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 31 of 83
Amtrak Fleet Strategy


          Additional work was undertaken to estimate the impact on the life cycle of revenue
          impacts from new equipment. Our research showed that life cycle cost was adjusted to
          reflect additional revenue new equipment could bring to the operation by virtue of both
          pricing improvements and ridership gains. These changes were significantly more
          important than the gradual escalation in maintenance costs from aging.

          The life of equipment might well be brought into the 15 - 20 year range when
          accounting for the revenue benefits. This is for the standard corridor type of service; for
          higher revenue service, the benefits may even be greater. From this work, we
          concluded that the lifing policy assumptions in this strategy are conservative. We do
          not propose at this stage to adjust those requirements. However, this topic will be
          continually reviewed.




                                             Page 30 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 32 of 83
Amtrak Fleet Strategy


          10. Demand Profile for New Equipment

          In the following chapters, we identify the various factors that influence the fleet needs.
          These include current fleet composition, demand for service, fleet issues and
          equipment replacement policies. To develop a demand requirement for new
          equipment, we assess all of these issues. This assessment is then combined with
          projections of equipment costs and retirement profiles for the existing fleet to come up
          with an overall equipment and funding demand profile.

          Attachment 2 of this report provides a summary of the planned equipment
          acquisitions. This attachment depicts the equipment type and planned fiscal year of
          acquisition for the equipment.

          The important points to note from this analysis are:

                 The electric locomotive acquisition previously identified as vital is now
                  underway.

                 Expansion of the strong revenue producing Acela service is a priority.

                 A demand of approximately 100 cars per year for single level cars for the period
                  FY2016 through FY2022

                 A demand of approximately 100 cars per year for bi-level cars beginning in
                  FY2018 through FY2022

                 The need to commence acquisition of diesel and switcher locomotives

          The average year-to-year costs of such a program will be significant. Financial
          projections including pricing assumptions are noted in the “Government Audience Only”
          appendix as a subset of the Fleet Strategy.




                                             Page 31 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 33 of 83
Amtrak Fleet Strategy


          11. Acquisition of Equipment by Amtrak’s State Partners

          Amtrak has collaborative partnerships to provide intercity passenger rail service with
          15 states including: California, Washington, Oregon, New York, North Carolina,
          Michigan, Oklahoma, Texas, Vermont, Maine, Virginia, Illinois, Pennsylvania, Missouri
          and Wisconsin.

          With new sources of Federal funding becoming available to states since the enactment
          of the Passenger Rail Investment and Improvement Act of 2009 and with the planned
          expansion of several state-supported services, many of our state partners have begun
          to acquire their own equipment and utilize Amtrak to provide the transportation,
          support and logistics necessary to operate this equipment.

          As discussed in earlier versions of this Fleet Strategy, Amtrak is committed to providing
          the fleet capacity necessary to support current service levels and to accommodate the
          assumed 2% growth rate at a state’s request, consistent with the funding requirements
          of the anticipated PRIIA Section 209 cost-sharing methodology. However, some states
          presently own their own equipment used in these services and additional states may
          wish to procure their own equipment in the future to meet such service levels and have
          Amtrak operate this equipment. Since the fleet strategy for each such state-supported
          route is not yet known and requires on-going discussions between Amtrak and each
          partner state, this strategy only reflects the current fleet sizes and the planned
          replacement equipment. Fleet units in service to states are excluded from this report
          until further discussions with the states can better guide us on their future plans for the
          fleet equipment in their corridors.

          The following table depicts fleet units owned by state partners that have been removed
          from the unit counts in this edition of the Fleet Strategy:

          Table 8: State Owned Equipment

          STATE OWNED EQUIPMENT IN AMTRAK SERVICE                CA      NC        OR        WA
          EQUIPMENT TYPE:
          Single Level Coaches                                    -       14        -         -
          Bi-Level Coaches                                       88        -        -         -
          Non-Powered Control Units (NPCU)                        -        -        3
          Locomotives                                            17       6         -          -
          Northwest Equipment                                     -        -        -         37
                                                             .
          TOTAL                                                  105      20        3         37




                                             Page 32 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 34 of 83
Amtrak Fleet Strategy


          12. Funding of Fleet Acquisition

          Several financing options are available and under consideration to fund equipment
          acquisition. Dedicated and reliable funding sources will be essential if the
          recapitalization program is to be pursued. Without funding, Amtrak cannot commit to
          long term investment limiting the supplier interest in the commitments and investment
          necessary for the development of the intercity passenger rail market.

          The main funding alternatives presently under consideration are:
                   Direct Federal appropriations to Amtrak;
                   Appropriations or other funding to another entity, as presently under
                    consideration by Amtrak and State Transportation Departments, consistent
                    with the statutory language of PRIIA Section 305;
                   Federal loan programs, to be paid back by Amtrak out of annual
                    appropriations or out of additional revenues generated by the new fleet.
          Amtrak cannot enter into any transaction that adds new debt without the approval of
          the Secretary of Transportation. As Amtrak explores financing options, the
          investigation will be carried out in close consultation with the Department of
          Transportation. Given the scale of its capital needs, Amtrak will not be able to fully
          meet its capital costs from operating revenues and Federal investment will be
          required. This investment will have to occur either up front or take the form of debt
          service payments.

          An analysis of the funding needs for the equipment purchases through FY2042 has
          been undertaken to compare cash flows for the alternative options of: (i) outright
          capital grants; (ii) use of federal loan programs; and, (iii) private capital financing.
          Figure 7 illustrates the comparative cash outflows for these three (3) options for
          funding the fleet recapitalization program.

          Amtrak continues to review the process of analyzing these alternatives and discuss
          them with our state and Federal partners.

          Amtrak has been very successful in recent years in utilizing contractual “early buy out”
          options to terminate some expensive lease financings. The terms of these lease buy-
          outs have provided very significant savings. There is nevertheless still a significant
          amount of existing rolling stock that is subject to lease financing and the timing of
          equipment replacement must take these obligations into account. There are various
          contractual options under these leases, which allow us to use equipment to the end of
          the applicable lease term before returning it to the lessor. There are renewal and lease-



                                            Page 33 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 35 of 83
Amtrak Fleet Strategy


          end purchase options, as well as, in many cases, the aforementioned early buy out
          options.


                                   Funding and Financing Alternatives for Fleet Requirements FY 2012 - FY 2041
                                                                                 Cost per Annum
                          1,800
                                     Capital Appropriation Funding
                          1,600



                          1,400

                                                                     Private Financing *
                          1,200
              $Millions




                          1,000
                                                                   RRIF Loan Financing
                           800



                           600



                           400



                           200



                            -
                                  FY12
                                  FY13
                                  FY14
                                  FY15
                                  FY16
                                  FY17
                                  FY18
                                  FY19
                                  FY20
                                  FY21
                                  FY22
                                  FY23
                                  FY24
                                  FY25
                                  FY26
                                  FY27
                                  FY28
                                  FY29
                                  FY30
                                  FY31
                                  FY32
                                  FY33
                                  FY34
                                  FY35
                                  FY36
                                  FY37
                                  FY38
                                  FY39
                                  FY40
                                  FY41
                                  FY42
                                  FY43
                                  FY44
                                  FY45
                                  FY46
                                  FY47
                                  FY48
                                  FY49
                                  FY50
                                  FY51
                                  FY52
                                  FY53
                                  FY54
                                  FY55
                                  FY56
                                  FY57
                                  FY58
                                  FY59
                                  FY60
                                  FY61
                                  FY62
                                  FY63
                                  FY64
                                  FY65
                                  FY66
                                  * Private financing terms are hypothetical and we are not entirely certain that such financing is indeed obtainable, particularly
                                  for the full scope of this fleet plan. Further note that the assumption as to private financing is use of either bond or bank loan
                                  arrangements as oppposed to the tax-oriented leasing utilized in the past.


                                                         Figure 12: Funding Needs and Alternatives

          In some cases, the terms of given leases are not perfectly aligned with the out-of-
          service dates Amtrak would plan if such lease financing contracts did not exist. When
          the planned out-of-service date is beyond the lease expiration date, the situation can be
          approached in several different ways. For example, Amtrak may be able to exercise
          lease renewal options of limited duration to retain usage of the equipment after the
          lease expires. On the other hand, if the desired out-of-service date falls before the end
          of Amtrak’s contractual lease obligations, an analysis of all alternatives will need to be
          conducted to determine the best course of action. It may be that it will be necessary to
          run leased equipment, or to utilize the equipment in a reserve role, until a later out-of-
          service date.




                                                                      Page 34 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 36 of 83
Amtrak Fleet Strategy


          13. Current Programs

          Acquisition programs are currently underway and several other programs are in the
          developmental stage. Active programs include the Long Distance Single Level (LDSL)
          car acquisition, the acquisition of new electric locomotives, the procurement of
          additional cars for the Acela services, partnering with third parties to develop new
          equipment specifications and types, a progressive approach to the replacement of
          switcher locomotives, as well as new program management resources and processes:

          1. The LDSL project is for a base order of 130 cars.

                A portion of these will replace the Heritage cars
                 which predate Amtrak and are difficult to maintain.
                 These are the oldest cars in the fleet, and their ranks
                 include all of Amtrak’s baggage and single level
                 dining cars.

                Some new LDSL cars will be a combination baggage
                 and dormitory car, which will free up sleeping            Figure 13: Heritage dining car – slated
                 capacity for additional revenue passengers.               for replacement


                Additional sleeping cars will make up the balance of
                 the order.

          2. The electric locomotive acquisition is for 70 engines.

                These will replace all of the existing electric locomotives on the NEC. This
                 should provide a significant improvement in reliability for the electric locomotive
                 fleet, as well as capacity for future service expansion.

                Alternative uses for the HHP-8 locomotives remain under review and their
                 ultimate disposal will be addressed at a later time.

                A reserve fleet will be required as the new locomotives enter service and the
                 HHP-8 fleet should be suitable for this work, as their leases will run for a few
                 years after the arrival of the new locomotives.

         3. Add 40 cars to the Acela services.

                To increase seat capacity by adding 130 seats per trainset.

                Minor specification changes are planned to allow access for passengers at low
                 level platforms.


                                             Page 35 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 37 of 83
Amtrak Fleet Strategy


         4. Specification development work is underway for other equipment types. Much of this
            work has been in concert with the Next Generation Equipment Committee (NGEC) as
            discussed in Section 15. Equipment types include single level corridor cars, multi-
            level corridor cars and high speed diesel locomotives for passenger service.

         5. Amtrak is undertaking a progressive approach to switcher fleet replacement.

                The new switchers will replace traditional locomotive designs with genset
                 technology. Gensets use two or three 700 hp diesel engines that meet Tier 4 US
                 EPA truck emission standards, which are stricter than locomotive emission
                 standards. New switchers will use about 60 percent less fuel, with a
                 corresponding emissions reduction. The emissions reductions will allow Amtrak
                 to take advantage of diesel emission reduction grant programs in partnership
                 with state and local agencies in the places where the switchers are operated.

                Two (2) new switchers have already been introduced in California – one in
                 Oakland and one in Los Angeles.

                Two (2) more genset switchers are planned for introduction in Chicago.

                In cooperation with the Brotherhood of Locomotive Engineers and Trainmen
                 (BLET), we have applied for a grant to update two (2) switchers in Washington,
                 DC. These two (2) switchers will be rebuilt to take a new genset configuration.
                 This rebuild will extend the service life, altering the replacement plan
                 considerably.

          6. Program Planning and Management
              Newly defined roles, processes and more stringent oversight are now utilized to
              plan, track and support all rolling stock acquisitions.
                 The role of Principal Officer, Strategic Fleet Planning is to lead, develop and
                  continually analyze the global fleet strategy of the company including the
                  integration with financial plans, resources and demand needs and to coordinate
                  all fleet acquisition, replacement and retirement plans with the Amtrak Strategic
                  Plan.
                 The role of the Project Team Leader is more tactical in nature, reports to
                  mechanical department management and is assigned to each acquisition
                  project as the oversight of all aspects of each project.
                 Defined processes and cross-functional Project Management Teams are formed
                  following the identification and justification of new equipment acquisitions
                  including representatives of:


                                             Page 36 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 38 of 83
Amtrak Fleet Strategy




                        -   NEC IID                        - Procurement      - Quality
                        -   Rolling Stock Engineering      - Mechanical       - Finance
                        -   Facilities Engineering         - Transportation   - Legal
                        -   Labor                          - Marketing




                                                Page 37 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 39 of 83
Amtrak Fleet Strategy


          14. Growth Modeling Cases

          A number of possible scenarios have been put together to model Amtrak’s ridership in
          coming years. These scenarios are subject to revision based on the development of
          service planned and will be updated as circumstances change. The analysis covers
          Amtrak’s three (3) major rail business lines:

                   Northeast Corridor Service
                   Long Distance Service
                   State Supported Corridor Service
          Control over the scope and development of the first two
          (2) business lines lies largely with Amtrak. The NEC
          vision is currently under development and will be
          available approximately May 2012. The third is entirely
          dependent on the courses individual states wish to
          pursue. The PRIIA and ARRA mandated approaches
          will guide service development, and Amtrak will work
          with states that wish to fund service development. Figure 14: P42 Diesel locomotive
          Amtrak can therefore make only a general overall assessment of the requirements of
          new services, on the basis of some rough estimates about the likelihood and scope of
          future developments. The purpose of this analysis is not in any case to make broad
          predictions about the future of passenger rail, but to come to some general conclusions
          about the approximate level of equipment future services will require. These
          conclusions can then be factored into our strategy.

          Excluding the decision to add cars to the existing Acela service, the first level of analysis
          undertaken was based on a prediction of 2% secular growth across the fleet. The
          results of this analysis are included in the core planning contained in Section 3.
          Ongoing work to refine the growth models is unlikely to result in a significant change in
          the equipment requirements in the short to medium term, given the backlog of need
          based on the age of the current fleet.

          Additional comments on the NEC analysis to be included in the NEC Vision due in May
          2012.




                                              Page 38 of 82
              Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 40 of 83
Amtrak Fleet Strategy


          15. Projected Fleet Acquisition

          In planning for the new equipment to be introduced in the coming years, the equipment
          types have been categorized into broad definitions, i.e. single level passenger car, bi-
          level passenger car, etc. We have noted the need for sub-types in the assumptions
          discussion.

          Attachment 2 is the table of proposed acquisition activity for the next 30 years
          excluding the state corridor equipment. This strategy is based on the existing active
          fleet and the modeling of growth on top of that fleet. We have modeled baseline
          growth on the existing route structure. The baseline does not include additional
          frequencies on existing routes or new routes. The requirements for equipment for such
          changes will be incremental to this strategy but given the magnitude of Amtrak’s
          baseline requirements, such incremental additions will be manageable. As we have
          noted, if additional service frequencies and/or route expansions are made a part of the
          expansion in ridership, locomotive requirements will rise significantly.

          A cross-functional group agreed to consider future orders with a single specification car
          to replace the Amfleet I & II cars, the Viewliner cars and the remaining Heritage
          baggage cars for a total of 825 units. In order to expedite in-servicing and replacement
          and to generate adequate supplier interest, an order of 100 cars per year should be
          developed and placed. Delivery is planned for FY2016 through FY2022.

          -   Implementation of a program to acquire 508 bi-level cars to replace the existing
              Surfliner, Superliner and Parlor car fleets. We have planned to develop this order at
              100 cars per year with delivery beginning in FY2018 through FY2022.

          -   Acquisition of additional switching locomotives to
              those currently being rebuilt to improve the
              environmental efficiency and cost of operation of the
              switching fleet. This will consolidate the switching
              fleet and will allow the management of a fleet of
              locomotives to support infrastructure work trains
              separately from the switching operations. The order
              for the switching units will be consolidated along with Figure 15: F59 and P-328 diesel
              the replacement diesel locomotives.                     locomotives


          The individual acquisition programs that will take place throughout the time period
          under consideration will determine the details of the individual car types (e.g., coach,
          sleeper, diner, etc) required. This will be a combination of equipment needs, the
          anticipated customer environment and operating model and planned technological



                                              Page 39 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 41 of 83
Amtrak Fleet Strategy


          advances. These decisions will be important, but they are obviously complex, and the
          details of sub-types and numbers are outside the scope of this report.

          While we do not discuss the specifics of individual car
          types, the alignment of procurements to the overall
          business strategy is very important, and close attention
          must be paid to ensure that each equipment
          procurement is well matched to service demands. For
          example, the majority of the Amfleet I cars are used in
          NEC service. However, some operate in state corridors. Figure 16: Horizon single level car
          Those cars in use elsewhere may be replaced under a as used in some corridor services
          program focused on the needs of that type of service.

          Amtrak’s passenger fleet serves a wide range of requirements and operating
          environments. The individual configurations will result in a variation in per-unit
          equipment cost. This will be reflected in the specification and budgeting for the
          individual programs. From a strategic perspective, the pricing assumptions have been
          based on the average price of cars across the whole fleet.

          As one of the topics addressed by this report, consideration has also been given to the
          potential benefits of transitioning certain corridor services from single level to multi-
          level cars. For those corridors where infrastructure constraints are not an issue, the
          potential for providing more cost-efficient capacity with multi-level corridor cars was
          recognized. This could permit replacement of current equipment, shifting of less
          desirable equipment to other services (weather constraints in some regions make this
          a desirable course of action) and retirement of the oldest equipment. These studies
          and discussions with our partners are on-going.

          The work of the Next Generation Equipment Committee (NGEC), (PRIIA Section 305) is
          presenting an interesting procurement opportunity. The NGEC has developed a
          specification for a bi-level corridor car similar to the type currently in service in
          California. That state has a current requirement for new equipment to expand services
          ("California order"). By transitioning other state service to this type of equipment, a
          number of the single level cars in the former base plan would no longer be required.
          Further, through the conversion to bi-level equipment, state services currently using
          single level cars would benefit from a higher level of passenger seating capacity, since
          125 bi-level cars could do the work of approximately 155 single level cars required for
          Midwest services. This will have immediate life cycle, operational, and economic
          benefits as shopping and parts requirements would be reduced correspondingly.

          The potential base order of approximately 125 cars specified above could be
          introduced in services from Chicago to Pontiac, Port Huron, Grand Rapids, St. Louis,


                                             Page 40 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 42 of 83
Amtrak Fleet Strategy


          Kansas City, Quincy, and Carbondale. This would transition all of the short haul service
          from the Chicago hub, save for Amtrak's state-supported Hiawatha service between
          Chicago and Milwaukee, which will be transitioning to the new Talgo equipment
          acquired by the State of Wisconsin. The only other exception would be Amtrak's
          Hoosier State/Cardinal Service between Chicago and Indianapolis, which would
          continue to use single level equipment because of clearance constraints on the
          Cardinal route. In addition, subject to state concurrence, it might also be possible to
          transition Amtrak's state-supported Heartland Flyer service between Oklahoma City
          and Fort Worth to the new bi-level corridor equipment, which would be more suitable
          than the Superliner long distance coaches currently used.

          In addition to the benefits noted above, there are additional incremental gains
          associated with the California order. As the cars are delivered, Superliner cars currently
          used in California corridor services can be returned to revenue service, providing
          additional capacity for growing long distance services. Furthermore, the single level
          cars released as a result of the transition to bi-level equipment are not yet
          scheduled for retirement and will provide additional capacity for existing and expanded
          single level services and potential service expansions. Finally, this procurement would
          allow for an earlier introduction of new equipment to those corridors than would be
          possible were the equipment to be replaced via Amtrak’s single level acquisition
          program.

          Based on this activity, it is anticipated that the states of California and several
          Midwestern states (led by Illinois) will issue a RFP in the spring of 2012. The
          requirements to support a bi-level fleet in the Midwest – including infrastructure, a fleet
          management plan and maintenance – will need to be determined in conjunction with
          the state services. Amtrak will play a major role in assisting the FRA in determining the
          future needs and funding requirements.

          All of the above potential changes would, of course, be implemented only in
          partnership with, and subject to, full concurrence in such changes by those states
          whose services would be impacted. Over the coming months, Amtrak will continue
          discussions with these state partners to further explore this option and determine the
          appropriateness of pursuing this strategy and subsequently update this strategy as
          necessary.




                                             Page 41 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 43 of 83
Amtrak Fleet Strategy


          16. Acela and High Speed Train Sets

          Given the revenue generated by the Acela program, options for service development
          must enjoy high priority. The operating environment on the NEC puts significant
          constraints on the possibilities for service expansion and the revenue depends on the
          customer perception that Acela offers significantly better benefits than the Northeast
          Regional service.

          Growth modeled for Acela indicates that there is a need for additional capacity.
          However, the age of the present equipment makes any decisions about capacity growth
          in the short term more difficult to conclude.

          The Acela fleet presently consists of 20 trainsets,
          each of which has two (2) electric power cars and
          six (6) trailer cars. Of these 20 sets, 16 are
          presently used in daily service, leaving four (4) sets
          to be in planned maintenance or overhaul at any
          one time. The cars are all Tier II compliant, and
          can only be used in stations with high level
          platforms in territory with overhead electrification.
                                                                    Figure 17: Acela trainset entering
                                                                    Washington Union Station
          Modeling of the potential Acela ridership across
          the Northeast Corridor shows the following trends on passenger miles and ridership:

          Table 9: Acela Ridership & Passenger Mile Projections

                              Year             Ridership          Passenger Miles
                              FY11               3.379                642.29
                              FY18               3.816                726.63
                              FY23               4.119                784.41
                              FY30               4.564                869.45
                            * millions

          The above updated table includes increases of one (1) additional Acela route north of
          New York. We have not assumed further changes in the Acela frequencies pending an
          update to the NEC Master Plan, anticipated in May 2012.

          With the current fleet planned for replacement approximately FY2025 – FY2026, it is
          clear that the Acela will have to accommodate a significant growth in demand before
          the new fleet enters service.

          The current plan is to acquire 40 additional coaches to augment the existing trainsets,
          (two (2) cars per trainset). The plan is to in-service these 40 additional cars during
          FY2015.


                                                 Page 42 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 44 of 83
Amtrak Fleet Strategy


          Analysis of the business case for adding additional cars to the existing trainsets has
          concluded that there is a compelling case for an additional two (2) cars for each set.
          Given the level of projected ridership growth and the capacity constraints already
          experienced (which translate into lost revenues), addition of two (2) cars per set will
          deliver a positive return even with the anticipated retirement of the trainsets in FY
          2025 - FY2026.

          A project team has been established to define the specification for the new cars and
          negotiate their supply. In addition to modifying trainset length, the project will also
          address the configuration of the maintenance facilities which must be resized to
          accommodate these longer trains. These modifications will provide additional capacity
          for longer trainsets if they are purchased as the next generation of equipment.

          Beyond this initial capacity boost, development work is underway on a significant
          increase in capacity to support more frequent Acela and subsequent service. This
          would potentially require an additional 10 trainsets of a new, rather than existing
          design with delivery beginning in FY2020.    Additional equipment purchases to this
          design would begin in FY2025 to replace the original equipment, based on projected
          commercial life and the expiration of the current lease financing agreement. This
          would create a uniform high speed fleet.

          The initial planning work for the next generation of high speed equipment is already
          underway. It will address opportunities in technology and infrastructure constraints as
          Amtrak considers options for removing existing capacity bottlenecks and alignment
          constraints while also increasing the top speed of the train itself. Amtrak’s long term
          vision for the implementation of high speed service on the NEC will ultimately involve
          new right of way, dedicated operations and equipment suited to the operating regime
          associated with speeds of up to 220mph. While the long term plans for high speed
          service on the NEC include significant infrastructure upgrades that come with
          significant capital cost and long lead time, the next generation of high speed
          equipment will be designed to provide an equivalent of today’s Acela service until such
          time as those upgrades can be implemented and these new trainsets can be utilized at
          their full performance capacity.

          The specifications for the next generation will therefore be constrained by infrastructure
          limitations. Amtrak is looking at the potential to increase the speed in areas where
          infrastructure issues currently limit it. These updates will not, however, necessarily
          provide the desired gains. In designing a train for high speed service there will be
          compromises in the design between the requirements for high speed operation and
          curving performance.




                                            Page 43 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 45 of 83
Amtrak Fleet Strategy


          These conflicting needs mean the ultimate solution will require an analysis of the total
          trip performance. Improving curving speeds may actually have a greater benefit on
          journey time than ultimate top speed of the train. Only with this analysis fully modeled
          and understood can the specification for the train itself be finalized. This work will be a
          major part of the project team as they combine the various requirements of the future
          services.

          The Acela fleet has taught Amtrak a great deal about the operation and maintenance
          of high speed rail equipment in the North American railroad environment. Amtrak’s
          Reliability Centered Maintenance Program has brought many of these benefits to the
          high speed rail program and will influence the approach to maintenance of any new
          equipment. The restrictions of operating to FRA Tier II equipment safety regulations
          have also highlighted some elements that can be enhanced for the next generation of
          equipment, and Amtrak will engage with the FRA to determine how the regulations
          might evolve to provide a better product and more efficient operations without
          negatively affecting safe operation.

          Over and above the expansion and replacement of the current Acela fleet, Amtrak has
          a long term vision for the implementation of a very high speed service on the NEC that
          will involve new right of way, dedicated operations and equipment suited to the
          operating regime associated with speeds of up to 220mph. This equipment will be
          defined as plans for creating the right of way and the operating model are developed.
          Equipment will be needed, but it is not yet sufficiently defined to be included in the
          projected equipment acquisitions.

          An in-depth study of the total Acela program and services on the NEC is currently being
          conducted by a third-party consulting firm with an expected output in May 2012.




                                             Page 44 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 46 of 83
Amtrak Fleet Strategy


          17. Disposition of Retired Equipment

          When Amtrak retires equipment from service, our options are to store, sell or scrap the
          equipment. Amtrak has concluded that the best course of action at this time is to hold
          most retired equipment in reserve and re-evaluate the unit or the impacted fleet on a
          periodic basis. On occasion Amtrak may sell retired units to museums or private
          operators of individual cars or other railroad operators; however each request is
          reviewed and approved by Executive Management before a sale is consummated.

          Table 10: Projected Retirement Dates by Fleet Type

                                                                                   Age of Oldest
                                           Number in
                            Car Type                           Retirement Period    Vehicle at
                                            Service
                                                                                    Retirement
                        Heritage                 9                2012-2014             64
                        Metroliner Cab          17                2018-2028             59
                        Amfleet I              444                2018-2028             51
                        Amfleet II             145                2015-2018             35
                        Horizon                 97                2028-2030             40
                        Viewliner               50                2030-2031             34
                        High Levels              5                  2017                58
                        Superliner I           247                2018-2029             47
                        Superliner II          181                2029-2038             41
                        Surfliner               39                2038-2040             38


          A key element of Amtrak’s overall intercity passenger rail strategy is to sustain and
          develop the supplier base for intercity passenger rail equipment in the United States.
          Providing a substantial amount of aged equipment to third parties at low cost could
          undermine that strategy. If states are interested in acquiring equipment to enhance
          existing service or initiate new service, Amtrak is willing to work with those parties to
          achieve their goals using existing or new equipment, in accordance with Amtrak’s
          overall fleet strategy.

          In addition, the sale of equipment that has already reached the end of its useful life
          would likely cause maintenance issues for the operator of such equipment. Should
          Amtrak be the contract operator of that equipment, Amtrak would inherit the
          maintenance issues that we were seeking to avoid when we initially chose to retire the
          equipment.

          Lastly, from a cash return perspective, it may be more advantageous for Amtrak to sell
          retired equipment versus the value we receive when scrapping equipment (the one
          exception being wrecked units).

          It is for these reasons Amtrak has decided to store retired equipment and entertain the
          sale of equipment on a case-by-case basis.



                                                 Page 45 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 47 of 83
Amtrak Fleet Strategy


          18. Limitations on Fleet Growth Possibilities

          Demand forecasting indicates the likelihood of substantial growth in both the NEC and
          in state corridors, with a more modest growth in the long distance network. In order to
          realize the secular growth of two (2) percent per year and the promise of greater growth
          in developing corridors, additional service(s), modifications to existing services and/or a
          combination of both will be necessary. It is, however, important to note that there are
          substantial obstacles and limiting factors to be overcome if growth is going to be
          accommodated in some corridors.

          Within existing service levels, there are a variety of methods that could be used to meet
          secular growth projections. Those routes that are operating at a relatively low peak
          load factor can accommodate some growth with the existing equipment. In other
          instances, it may be appropriate to add cars to existing trains to increase carrying
          capacity. It may also be necessary to manage demand through aggressive pricing and
          marketing strategies to drive demand to off-peak ridership periods. Finally, different
          types of equipment with higher capacities (i.e. multi-level) may need to be considered
          where operationally feasible. Such methods of increasing carrying capacity may prove
          difficult to implement.

          Examples of limitations on existing service modifications include station facilities in the
          NEC and Cascades services. There are limited slots available on the NEC for additional
          service capacity and the lengthening of existing trains will ultimately be constrained by
          either station lengths or the ability to provide head end power (HEP) to additional cars.
          New locomotives on order have enhanced HEP capacity.

          King Street Station in Seattle is another example. Here, the physical configuration of
          station tracks, ingress and egress to the station, and coordination of commuter train,
          Amtrak Cascades regional trains and long distance trains must be carefully
          choreographed to allow differing types of trains to simultaneously use a facility that has
          severe space constraints. Likewise, Pacific Central Station in Vancouver, BC can only
          accommodate trains of a certain maximum length in the “sterile” area where trains are
          held for customs and security reasons.

          Impacts and changes to operational practices, including competitive travel times,
          scheduling and equipment allocation, equipment availability, the ability to maintain
          longer consists and provide adequate locomotive power must be considered. Scope for
          future growth must be included in ongoing and planned locomotive acquisitions.
          Stations, facilities and related infrastructure may require substantial investment and
          modification to accommodate secular growth – above and beyond fleet needs. Each
          corridor’s particular features, needs and growth expectations need to be carefully
          weighed and trade-offs made to meet anticipated demand growth.

                                             Page 46 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 48 of 83
Amtrak Fleet Strategy


          Ultimately, substantial growth will require additional service frequencies and the
          additional infrastructure that may be necessary to provide adequate capacity in the
          system. In the case of developing state corridors, intensive negotiations are underway
          with host freight railroads to prepare for this growth. In most cases, the ability to grow
          services in a timely manner will be dependent upon a federal investment partnership.
          Without a strong federal/state partnership to develop corridors, growth in new services
          will be hard to attain.

          Capacity at maintenance facilities and storage locations will also have to be
          considered. Existing facilities are often geographically constrained and have limited
          scope for expansion. The growth of commuter services can also stress these facilities.
          New locations may be required either for existing routes or for new services. Finding
          locations that are efficient from an operating perspective is difficult but necessary if we
          are to avoid unnecessary additional movements to reach inconvenient locations.

          As customer use increases, parking for customer vehicles also becomes an issue.
          Adequate parking facilities and space must be considered along with our intended
          ridership growth.

          A final key constraint on the development of new routes or the increase in frequency of
          service in existing corridors is the availability of funds to support operations. The
          capital investment in new equipment and facilities to grow services is only justified if
          there is sufficient additional operating funding available to sustain those services.




                                             Page 47 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 49 of 83
Amtrak Fleet Strategy


          19. Accelerated Development of True High Speed Service

          At present, there is considerable discussion about the introduction of “true” high speed
          service in the US. PRIIA defines “high speed rail” in the U.S. as services operating at
          110mph and above. The current top American speed of 150mph is achieved only by
          the Acela service. For our purposes, “true” high speed services go well beyond this
          threshold, up to 220mph.

          True high speed projects are under consideration by a number of states. Proposed
          technical solutions have included the importing of technologies from foreign
          manufacturers that already operate such high speed services. Such equipment is,
          however, not compliant with current FRA safety regulations and new regulations for
          such purposes that would cover services up to 220mph are presently under
          development by the FRA, which may generate acceptable operating methodologies or
          other strategies for such equipment to be used on the existing infrastructure.

          In Section 16, the need for the replacement of the existing Acela fleet was discussed.
          Amtrak has announced a proposal for investment in the NEC with the ultimate goal of
          achieving high speeds enabling a two (2) hour trip time between Washington DC and
          New York. A substantial part of the total program cost will be infrastructure upgrades
          to address bottlenecks and speed-restricted segments. However, improved train
          performance will also be a component of the longer term vision for operations at higher
          speeds.




                                           Page 48 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 50 of 83
Amtrak Fleet Strategy


          20. Single Level Cars on the NEC

          The previous issues of this report included the general assumption that single level cars
          would replace single level cars and bi-level cars would replace bi-level cars. A notable
          potential exception to that was made for Midwest corridor services, where a transition
          to bi-level cars was identified as a potentially beneficial step which needed further
          analysis. That analysis is reflected in this updated issue of the report.

          Beyond the Midwest services, the report prompted some debate about the possibility of
          moving away from single level cars entirely, and adopting bi-level cars for all new
          acquisitions. For the east coast services with restricted clearances that cannot
          accommodate Superliner or Surfliner equipment, a different configuration of car would
          be needed.

          This issue has been addressed by commuter operators and the recent New Jersey
          Transit (NJT) of the Bombardier Multilevel car is a prominent example. This car can
          board from high and low level platforms and has upper and lower seating levels as well
          as a mid level at the end of the cars.

          Amtrak has previously reviewed this type of equipment for potential use in the NEC.
          That analysis found that the configuration allowed little additional seating for an
          Amtrak style of service. Additionally, through train access issues would be problematic.
          Further work is, however, underway and Amtrak will study the results to see if the initial
          concerns have been overcome and a suitable configuration for our customers can be
          developed. These studies continue and will be reflected in future updates.




                                            Page 49 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 51 of 83
Amtrak Fleet Strategy


          21. Deployment of Trainsets Versus Conventional Car-Based Consists

          Today, two (2) Amtrak services use trainsets instead of consists of standalone coaches
          and a third will soon enter service. The first two are the Acela services on the NEC and
          the Cascades services in the Pacific Northwest. The third (now with a revised in-service
          date target of fall 2012) will be the Hiawatha service in Wisconsin and Illinois.
          Elsewhere in the network, all train consists are built up from individual coaches on an
          as-needed basis.

          There are benefits and downsides to both types of operation. Worldwide, there has
          been a shift towards operation of trainsets. Further analysis is required to determine
          whether there are additional parts of the Amtrak system that would benefit from a
          further introduction of trainsets and this is not addressed in this report.

          From the point of view of this strategy, the possible adoption of a greater use of
          trainsets would have a relatively modest impact on the overall approach characterized
          in this report. Fleet requirements are based on seat need. Trainsets are believed to be
          broadly competitive with car-based consists on a cost per seat basis and therefore the
          funding profiles proposed for car-based consists should still be generally relevant in the
          case of a change in philosophy regarding consist type. The issue of maintenance
          facility requirements is a larger issue and would have to be part of the work undertaken
          when looking at the merits of trainsets, since their introduction would require
          significant investment in maintenance facilities.




                                            Page 50 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 52 of 83
Amtrak Fleet Strategy


          22. Diesel Multiple Units

          The possibilities of Diesel Multiple Units (DMUs) have been much discussed in recent
          years. The Budd-built Rail Diesel Cars (RDC) continue to provide service in some
          locations in North America, but have largely been withdrawn from service. However,
          perceptions of their capabilities and limitations continue to influence the discussion of
          DMU utility.

          Modern DMU designs are significantly advanced from the RDC and they are in service
          around the world in both short and long distance routes at moderate and relatively high
          speeds. There is no inherent limitation of the DMU concept with regard to the type of
          service where it may be utilized.

          DMUs can provide higher frequency service without having excess capacity. Studies
          have been undertaken as to the largest DMU consist that can be operated before a
          locomotive and coach consist becomes more efficient. The received wisdom is that the
          break point is approximately four (4) cars. This number is, of course, highly dependent
          on factors such as route structure, frequency, demand and seating capacity.

          Given these caveats, it still appears a good case could be made for using DMUs on
          routes that have lower ridership density or as a development tool to build ridership
          before substituting a larger train when demand warrants it.

          At present, there is no active builder of DMUs that comply with FRA crashworthiness
          requirements. Colorado Railcar did produce a compliant DMU concept in both single
          and bi-level configurations, but that company has ceased operations. Their designs
          have been obtained by US Railcar but no orders have yet been received.

          Non-compliant DMUs have also been delivered for the US commuter market by both
          Siemens and Stadtler. Temporal separation from freight services is used to limit the
          potential for collisions. This is not a practical solution for wide-ranging use of DMUs on
          the national or state corridor networks.

          Potential compliant DMUs are being considered by manufacturers and there are
          programs that could develop the concept for the commuter market. Those projects
          that have identified DMUs as a solution still have significant hurdles to overcome.

          Given that, it is not unreasonable to conclude that if a requirement exists for a DMU
          product for the intercity market, there is nothing presently available and little on the
          horizon on which to base any planning. Therefore, Amtrak can either take the
          leadership on developing a DMU requirement to take to the supplier base, or it can wait




                                            Page 51 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 53 of 83
Amtrak Fleet Strategy


          to see what comes from the commuter market, to see whether it can be adapted; it
          could also drop the concept from further consideration.

          If Amtrak is to take the leadership on a DMU concept, there must be a sufficiently large
          equipment requirement to justify a new product development launch. Manufacturers
          would probably want an order in excess of 100 cars to allow the non-recurring costs to
          be amortized. They are unlikely to engage in a smaller order.

          Maintenance support of the DMU must be a factor in considering its utilization.
          Modularity is a key feature of the design, and it will influence maintenance processes
          and costs. This may require a revision of maintenance practices, but it can be
          undertaken in a relatively small facility. As DMUs are considered locomotives under
          FRA rules, they must undergo more frequent inspections than coaches.

          Based on the interest being shown both within Amtrak and the states at this point,
          there does not appear to be a clear cut case for Amtrak to take the initiative on a DMU
          product. The concept does not appear to be a good fit for the existing network and
          operating model. New state services might be the best chance, but few states seem to
          be interested. If acquisition went ahead, it would be for a relatively small overall fleet
          size which would mean that, without other outlets for the product, it would not be a
          sustained build line, limiting supplier interest.

          The only thing that is likely to change the outlook for DMUs in the US market
          significantly is for an existing product to be demonstrated in service and found to have
          the performance characteristics and customer appeal necessary to change the
          discussion. Such equipment does exist in Europe but since it is not FRA compliant, it
          requires a waiver to be operated in the US.




                                            Page 52 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 54 of 83
Amtrak Fleet Strategy


          23. Long Term Goals for Car Design

          The existing manufacturing capacity in the North American market has been focused in
          recent years on the commuter rail and transit markets. There has been little business
          to be done in intercity products and so capabilities there have been limited.

          With a new stream of orders, manufacturers will have to make decisions about whether
          to devote capability and production capacity to the new product types. Given the scale
          of orders under consideration, it is likely that they will wish to do so. Both the intercity
          rail planners and the commuter rail operators would prefer that manufacturers evolve
          product lines that can be adapted to meet both requirements.

          The concept under consideration here would be for families of cars. The configuration
          of the “box” would be the variable element but key subsystems would be designed to
          have broad applicability. These systems would include such things as truck design,
          brakes, air conditioning, electrical controls and door systems.

          Such an approach would mean that a manufacturer was looking at a far larger
          potential customer base for the basic design and would have fewer obstacles to
          switching from one type of car manufacture to another. It would also increase the
          customer base for sub-systems which should be beneficial to all customers.

          A change such as this will not be immediate. For a start, there are some well
          established existing products in the market. It is unlikely that the manufacturers of
          those products would be willing to scrap designs that have sold well to create
          something new. If, however, Amtrak demonstrates a long term commitment to its fleet
          acquisition strategy, this will gradually persuade the manufacturers of the value in an
          approach such as is proposed here. For those manufacturers who may be entering the
          market, it would make sense to take such an approach from the beginning.




                                             Page 53 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 55 of 83
Amtrak Fleet Strategy


          24. Further Updates

          There are a number of areas of further development that will be required for future
          updates to this strategy. These areas are as follows:

           Integration of additional ridership projections. The ridership assumptions built into
            the modeling used in this report were conservative estimates of expected growth
            drivers in coming years. In parallel, more detailed analysis of the potential for
            growth in the short, medium and long terms has been underway for individual
            routes. As the results from this analysis become available, they will be incorporated
            into the fleet modeling to provide a refined estimate of future demand. (It should be
            noted that this is unlikely to have a significant impact on the level of equipment
            acquisition in the coming years. Instead, it will affect the rate of retirement of the
            existing fleets. If substantial growth is forecast over and above what has been
            assumed, then it may be necessary to increase the acquisition rates assumed.)

           The concepts previously discussed relating to replacement strategies of fleet used in
            state services are pending further discussion with the states.

           Push-pull analysis. Some analysis should be done of the impact of a move to push-
            pull type operations on the various corridors that don’t currently operate in that
            manner to ascertain the effect on turnaround times at the end of the routes and the
            overall level of equipment necessary to support the services.

           As identified in Section 20, the merits of trainsets should be more thoroughly
            analyzed to see whether they would provide a more cost beneficial service on
            certain routes. This analysis will need to consider the full life cycle cost of such a
            change.




                                            Page 54 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 56 of 83
Amtrak Fleet Strategy


          25. Summary

          Amtrak faces a significant fleet replacement process in the coming years. The backlog
          that has developed has to be dealt with if the current intercity passenger rail system is
          to be maintained and improved. Forecasted growth in demand only increases this
          need.

          The total estimated cost of replacements and growth has been calculated that will
          allow the acquisition process to proceed and meet the needs of the traveling public in
          the coming years. This level of funding will ensure that goal is met. Not only does new
          equipment enter service, but it is acquired in a manner that will attract a domestic
          supplier base capability in the intercity sector.

          The short and long term fleet replacement plan will require several billion dollars of
          investment. Financial projections including pricing assumptions are noted in the
          “Government Audience Only” appendix as a subset of the Fleet Strategy.

          The acquisitions that have been ordered in the past year have provided the first steps
          toward fleet strategy implementation. This year’s updates have reflected that progress,
          as well as further development in other areas of the service. The assumptions and
          projections remain under constant review and Amtrak will strive to build on the
          achievements already made to build a sustainable fleet of equipment.




                                            Page 55 of 82
                                                                                                       Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 57 of 83


Amtrak Fleet Strategy

       Attachment 1
       Fleet Counts and Availability
           j      q  p
       Counts and Availabilty
       FY12 - FY17
       (Includes Funded State
       Corridor Growth)                                    End FY 12                                                      End FY 13                                                      End FY 14                                                      End FY 15                                                      End FY 16                                                      End FY 17




                                                                              op




                                                                                                                                                                                                                                                                           op
                                                                                                                                             op




                                                                                                                                                                                                                                                                                                                                          op
                                                                                                                                                                                                            op




                                                                                                                                                                                                                                                                                                                                                                                                         op
                                                     ool




                                                                                                                    ool




                                                                                                                                                                                                                                                                                                                 ool
                                                                                                                                                                                   ool




                                                                                                                                                                                                                                                                                                                                                                                ool
                                                                                                                                                                                                                                                  ool
                                                                                               vailbility




                                                                                                                                                                                                                                                                                            vailbility
                                                                                                                                                              vailbility




                                                                                                                                                                                                                                                                                                                                                           vailbility
                                                                                                                                                                                                                             vailbility




                                                                                                                                                                                                                                                                                                                                                                                                                          vailbility
                                                                             h




                                                                                                                                                                                                                                                                          h
                                                                                                                                            h




                                                                                                                                                                                                                                                                                                                                         h
                                                                                                                                                                                                           h




                                                                                                                                                                                                                                                                                                                                                                                                        h
                                                                                        ed




                                                                                                                                                                                                                                                                                     ed
                                                                                                                                                       ed




                                                                                                                                                                                                                                                                                                                                                    ed
                                                                                                                                                                                                                      ed




                                                                                                                                                                                                                                                                                                                                                                                                                   ed
                                                                      lannedS




                                                                                                                                                                                                                                                                   lannedS
                                                                                                                                     lannedS




                                                                                                                                                                                                                                                                                                                                  lannedS
                                                                                                                                                                                                    lannedS




                                                                                                                                                                                                                                                                                                                                                                                                 lannedS
                                                trakP




                                                                                                               trakP




                                                                                                                                                                                                                                                                                                            trakP
                                                                                                                                                                              trakP




                                                                                                                                                                                                                                                                                                                                                                           trakP
                                                                                                                                                                                                                                             trakP
                                                             ctive




                                                                                                                                                                                                                                                          ctive
                                                                                                                            ctive




                                                                                                                                                                                                                                                                                                                         ctive
                                                                                                                                                                                           ctive




                                                                                                                                                                                                                                                                                                                                                                                        ctive
                                                                                    lann




                                                                                                                                                                                                                                                                                 lann
                                                                                                                                                   lann




                                                                                                                                                                                                                                                                                                                                                lann
                                                                                                                                                                                                                  lann




                                                                                                                                                                                                                                                                                                                                                                                                               lann
                                                            A




                                                                                                                           A




                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                          A




                                                                                                                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                         A
                                               m




                                                                                                              m




                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                             m




                                                                                                                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                            m
                                                                                   P




                                                                                                                                                                                                                                                                                P
                                                                                                                                                  P




                                                                                                                                                                                                                                                                                                                                               P
                                                                                                                                                                                                                 P




                                                                                                                                                                                                                                                                                                                                                                                                              P
                                                                                              A




                                                                                                                                                                                                                                                                                           A
                                                                                                                                                             A




                                                                                                                                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                            A




                                                                                                                                                                                                                                                                                                                                                                                                                         A
                                              A




                                                                                                             A




                                                                                                                                                                                                                                                                                                          A
                                                                                                                                                                            A




                                                                                                                                                                                                                                                                                                                                                                         A
                                                                                                                                                                                                                                           A
                                                                     P




                                                                                                                                                                                                                                                                  P
                                                                                                                                    P




                                                                                                                                                                                                                                                                                                                                 P
                                                                                                                                                                                                   P




                                                                                                                                                                                                                                                                                                                                                                                                P
       Equipment Type:
       Car Fleet:
           Amfleet I                         484           473       46               427                   484           473       46               427                   484           473       46               427                   484           473       46               427                   484           473       46               427                   484           473       46               427

            Cab Cars / NPCU                  41             39            8                  31              41            39           8                   31              41            39           8                   31              41            39           8                   31              41            39           8                   31              41            39           8                   31

            Horizon                          103            95       17                      78             103            93       16                      77             103            93       16                      77             103            93       16                      77             103            93       16                      77             103            93       16                      77

            Viewliner/LDSL                   53             51       10                      41              78            76       15                      61             183           181       36               145                   183           181       36               145                   183           181       36               145                   183           181       36               145

            North Carolina Cars              14             12            0                  12              14            11           0                   11              14            11           0                   11              14            11           0                   11              14            11           0                   11              14            11           0                   11

            Amfleet II                       145           145       22               123                   145           145       22               123                   145           145       22               123                   145           145       22               123                   145           145       22               123                   145           145       22               123

            Heritage Baggage Cars            416            73       13                      60             391            73       13                      60             391            60       11                      49             391            25           5                   20             391            25           5                   20             391            25           5                   20

            Heritage Diner                   22             20            5                  15              22            12           2                   10              22              8          0                   8               22              0          0                   0               22              0          0                   0               22              0          0                   0

            Heritage Dome/Parlor Cars             6           6          1                   5                   6           6          2                   4                   6           6          2                   4                   6           6          2                   4                   6           6          2                   4                   6           6          2                   4

            Surfliner                        50             49            9                  40              50            49           9                   40              50            49           9                   40              50            49           9                   40              50            49           9                   40              50            49           9                   40

            California Cars                  78             78       10                      68              78            78       10                      68              78            78       10                      68              78            78       10                      68              78            78       10                      68              78            78       10                      68

            Superliner                       456           428       77               351                   456           428       77               351                   456           428       77               351                   456           428       77               351                   456           428       77               351                   456           428       77               351

            Turboliners                      35               0           0                  0               35              0          0                   0               35              0          0                   0               35              0          0                   0               35              0          0                   0               35              0          0                   0

            Auto Carrier                     80             80            9                  71              80            80           9                   71              80            80           9                   71              80            80           9                   71              80            80           9                   71              80            80           9                   71

            Other (2 wheel cars / 2 track
            insp cars / 1 training car)           5           4          0                   4                   5           4          0                   4                   5           4          0                   4                   5           4          0                   4                   5           4          0                   4                   5           4          0                   4

       Car Fleet Total:                     1,988          1,553     227           1,326                    1,988         1,567     229           1,338                    2,093         1,655     246           1,409                    2,093         1,612     240           1,372                    2,093         1,612     240           1,372                    2,093         1,612     240           1,372

       Locomotives:
          Electric Locomotives               66             62       17                      45              66            62       17                      45              66            64       16                      48              66            64       16                      48              70            66       16                      50              70            66       16                      50

            Diesel Locomotives               325           289       45               244                   325           309       45               264                   325           309       45               264                   325           309       45               264                   325           309       45               264                   325           309       45               264

            Switchers                        51             45            0                  45              51            45           0                   45              51            45           0                   45              51            45           0                   45              51            45           0                   45              51            45           0                   45

       Locomotives Totals                    442           396       62               334                   442           416       62               354                   442           418       61               357                   442           418       61               357                   446           420       61               359                   446           420       61               359

       Train Sets:
           Acela
            - Cars                           121           121       24                      97             121           121       24                      97             121           121       24                      97             161           161       32               129                   161           161       32               129                   161           161       32               129
           - Locomotives                      40            40        8                      32              40            40        8                      32              40            40        8                      32              40            40        8                32                    40            40        8                32                    40            40        8                32

            Talgo
             - Cars                          61             60           3                   57              61            60           3                   57              61            60           3                   57              61            60           3                   57              61            60           3                   57              61            60           3                   57
            - Locomotives                     6             6            1                   5               6             6            1                    5               6             6           1                    5               6             6           1                    5               6             6           1                    5               6             6           1                    5

       Train Sets Total                      228           227       36               191                   228           227       36               191                   228           227       36               191                   268           267       44               223                   268           267       44               223                   268           267       44               223

       Grand Total                          2,658          2,176     325           1,851                    2,658         2,210     327           1,883                    2,763         2,300     343           1,957                    2,803         2,297     345           1,952                    2,807         2,299     345           1,954                    2,807         2,299     345           1,954

            *Note:
            Service requirements are projected and include estimated state-funded corridor service needs




                                            Page 56 of 82
                                                                               Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 58 of 83


Amtrak Fleet Strategy

         Attachment 2
         Projected Equipment Acquisition by Count


                                                                Surfliner (40)
                                                                                                                                                          Diesel
 Fiscal        New Single Level                               Superliner (456)                                                    Electric                                                        High Speed
                                          Horizon                                     Auto Carrier         Work Cars                                  Locomotives           Acela Coaches
  Year               Car                                       + Dome Parlor                                                    Locomotives                                                        Trainsets
                                                                                                                                                    (incl. Switchers)
                                                                  Cars (12)
               Owned /                Owned /                 Owned /                Owned /             Owned /               Owned /              Owned /                 Owned /             Owned /
               Leased      New        Leased        New       Leased    New          Leased    New       Leased    New         Leased    New        Leased     New          Leased    New       Leased    New

  2011            825                   103                     502                    80                   5                     66                  325                     121                 20
  2012                                                                                                                                                           4      R
  2013                      25    R                                                                                                      4     R                 2      R
  2014                     105    R                                                                                                      24    R                 3      R
  2015                                                                                                                                   24    R                 3      R             40    A
  2016                     100    R                                                                                                      18    R                55      R
  2017                     100    R                                                                                                                             55      R
  2018                     100    R                                      100     R                                                                              55      R
  2019                     100    R                                      100     R                                                                              55      R
  2020                     100    R                                      100     R                                                                              55      R                                 10    A
  2021                     100    R                                      100     R                                                                              35      R
  2022                      95    R                                      100     R
  2023                                                                    8      R
  2024
  2025                                                                                         80    R                                                                                                    10    R
  2026                                                                                                                                                                                                    10    R
  2027                                                                                                                                                                                                    12    A
  2028
  2029
  2030
  2031
  2032
  2033
  2034                                                                                                                                                           6      R
  2035                                                                                                                                                           6      R
  2036                                                                                                                                                          55      R
  2037                                                                                                                                                          55      R
  2038                                                                                                                                   4     R                55      R
  2039                                                                                                                                   24    R                55      R
  2040                                                                                                                                   24    R                55      R                                 10    R
  2041                                                                                                                                   18    R                35      R
  2042

 Total                     825                                           508                   80                                        140                   644                    40                  52

A = Additional Equipment
R = Replacement Equipment


                                                    Page 57 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 59 of 83


Amtrak Fleet Strategy



       Attachment 3

       Existing Amtrak Equipment:

       The following document is a synopsis of the core equipment types in Amtrak’s fleet. There
       are many sub-types of each equipment class. Full details of the individual sub-types can be
       found in the Amtrak Equipment Guide from which this information was extracted. For the
       purposes of brevity, this attachment has one entry for each main equipment type as an
       example for reference purposes.




                                             Page 58 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 60 of 83


Amtrak Fleet Strategy




                                        Page 59 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 61 of 83


Amtrak Fleet Strategy




                                        Page 60 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 62 of 83


Amtrak Fleet Strategy




                                        Page 61 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 63 of 83


Amtrak Fleet Strategy




                                        Page 62 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 64 of 83


Amtrak Fleet Strategy




                                        Page 63 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 65 of 83


Amtrak Fleet Strategy




                                        Page 64 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 66 of 83


Amtrak Fleet Strategy




                                        Page 65 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 67 of 83


Amtrak Fleet Strategy




                                        Page 66 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 68 of 83


Amtrak Fleet Strategy




                                        Page 67 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 69 of 83


Amtrak Fleet Strategy




                                        Page 68 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 70 of 83


Amtrak Fleet Strategy




                                        Page 69 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 71 of 83


Amtrak Fleet Strategy




                                        Page 70 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 72 of 83


Amtrak Fleet Strategy




                                        Page 71 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 73 of 83


Amtrak Fleet Strategy




                                        Page 72 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 74 of 83


Amtrak Fleet Strategy




                                        Page 73 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 75 of 83


Amtrak Fleet Strategy




                                        Page 74 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 76 of 83


Amtrak Fleet Strategy




                                        Page 75 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 77 of 83


Amtrak Fleet Strategy




                                        Page 76 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 78 of 83


Amtrak Fleet Strategy




                                        Page 77 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 79 of 83


Amtrak Fleet Strategy




                                        Page 78 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 80 of 83


Amtrak Fleet Strategy




                                        Page 79 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 81 of 83


Amtrak Fleet Strategy




                                        Page 80 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 82 of 83


Amtrak Fleet Strategy



             Diesel –Electric Switchers (Various Models)

                                   Active
             Type       Unit #s:                  HP      Speed    Year      Builder
                                   Count
                                                                    1966
          GP38H-3       520-527      8           2000      100     (2004      EMD
                                                                  Rebuild)

            MP15        530-539      10          1200      65      1970       EMD


           SW1500       540-541      2           1500      60      1973       EMD


           SW1001         569        1           1500      60      1973       EMD


           GP-15D       570-579      10          1500      65      2004       MPI


                                                1400,
        MP14, MP21 590,591           2                     65      2010       MPI
                                                2100


            GP-38       720-724      5           2000      65      1976       EMD


             SW-1         737        1            600      50      1947       EMD


          SW-1000       790-799      6           1000      50      1950       EMD




                                          Page 81 of 82
             Case 1:19-cv-10378-JMF Document 33-12 Filed 02/06/20 Page 83 of 83


Amtrak Fleet Strategy




                                        Page 82 of 82
